Case 19-10603-JTD Doc64 Filed 04/04/19 Page 1 of 3

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

)
In re: ) Chapter 11
) .
MABVAX THERAPEUTICS HOLDINGS, INC., ) Case No. 19- [G02
et al.,! )
)
Debtors. ) Jointly Administered
)
) Re: DL __

 

FINAL ORDER, PURSUANT TO SECTIONS 105(a), 363(b), 507(a)(8),

541, 1107(a), AND 1108 OF THE BANKRUPTCY CODE AUTHORIZING (I) THE
DEBTORS TO PAY CERTAIN PRE-PETITION TAXES AND FEES AND RELATED
OBLIGATIONS AND (ID BANKS TO HONOR AND PROCESS CHECK AND
ELECTRONIC TRANSFER REQUESTS RELATED THERETO

Upon consideration of the Motion of the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) for the entry of interim and final orders, pursuant to sections 105(a),
363(b), 507(a)(8), 541, 1107(a), and 1108 of the Bankruptcy Code, authorizing but not directing
(i) the Debtors, in their discretion, to pay Taxes and Fees related to the period prior to the Petition
Date to the Authorities, and (ii) the Banks to honor and process checks and electronic transfer
requests related to the foregoing; and upon consideration of the Motion and all pleadings related
thereto, including the First Day Declaration; and due and proper notice of the Motion having been
given under the circumstances; and it appearing that no other or further notice of the Motion is
required; and it appearing that this Court has jurisdiction to consider the Motion in accordance

with 28 U.S.C. §§ 157 and 1334 and the Amended Order; and it appearing that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and it appearing that venue of this proceeding and

 

! The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) MabVax
Therapeutics Holdings, Inc. (7903) and (ii) MabVax Therapeutics, Inc. (1765). The Debtors’ mailing address is 11535
Sorrento Valley Road, Suite 400, San Diego, CA 92121.

{00025217.3 }

 

 
Case 19-10603-JTD Doc64 Filed 04/04/19 Page 2 of 3

the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief
requested in the Motion and provided for herein is in the best interest of the Debtors, their estates,
and their creditors; and after due deliberation and sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

1. The Motion is GRANTED as set forth herein.

2. The Debtors are authorized, but not directed, in their discretion, to pay pre-
petition period Taxes and Fees, as they become due in the ordinary of business, to the
Authorities in an amount not to exceed $10,000 without further order of this Court.

3. The Banks are authorized, but not directed, when requested by the Debtors, in
the Debtors’ discretion, to honor and process checks or electronic fund transfers drawn on the
Debtors’ bank accounts to pay pre-petition obligations authorized to be paid hereunder,
whether such checks or other requests were submitted prior to, or after, the Petition Date,
provided that sufficient funds are available in the applicable bank accounts to make such
payments. The Banks may rely on the representations of the Debtors with respect to whether
any check or other transfer drawn or issued by the Debtors prior to the Petition Date should
be honored pursuant to this Final Order, and the Banks shall not have any liability to any party
for relying on such representations by the Debtors, as provided for in this Final Order.

4. Nothing in this Final Order (i) is intended or shall be deemed to constitute an
assumption of any agreement pursuant to section 365 of the Bankruptcy Code or an admission
as to the validity of any claim against the Debtors and their estates; (ii) shall impair, prejudice,
waive, or otherwise affect the rights of the Debtors and their estates with respect to the
validity, priority, or amount of any claim against the Debtors and their estates; (iii) shall

impair, prejudice, waive, or otherwise affect the rights of the Debtors and their estates with

{00025217.3 } 2
 

Case 19-10603-JTD Doc64 Filed 04/04/19 Page 3 of 3

respect to any and all claims or causes of action against any Authority; or (iv) shall be
construed as a promise to pay a claim.

5. The Debtors are authorized to take any and all actions necessary to effectuate the
relief granted herein.

6. The requirements of Bankruptcy Rule 6003(b) are satisfied.

7. Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and
conditions of this Final Order shall be effective and enforceable immediately upon its entry.

8. This Court shall retain jurisdiction with respect to all matters arising from or related

to the implementation or interpretation of this Order.

Dated: April ‘f, 2019
Wilmington, Delaware

¢

JANITED STATES RAMKRUPTCY JUDGE

 

{00025217.3 } 3
